[J-51-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: NOMINATION PETITION OF   :            No. 35 MAP 2014
MICHAEL W. BEYER, CANDIDATE FOR :
THE DEMOCRATIC NOMINATION FOR   :            Appeal from the order of the
THE OFFICE OF REPRESENTATIVE IN :            Commonwealth Court at No. 150 MD
THE GENERAL ASSEMBLY FOR THE    :            2014, dated April 17, 2014.
131ST LEGISLATIVE DISTRICT      :
                                :
                                :
APPEAL OF: DAVID EISENHAUER AND :
LINDA EISENHAUER                :            SUBMITTED: April 24, 2014


                                DISSENTING OPINION


MR. JUSTICE BAER                                    DECIDED: May 5, 2014
                                               OPINION FILED: April 28, 2015
      I respectfully dissent for the reasons set forth in my dissenting statement to the

per curiam order striking Michael W. Beyer from the primary ballot for the Democratic

Party nomination for the Office of Representative in the General Assembly for the 131st

Legislative District. In re Nomination of Michael Beyer, 91 A.3d 1231 (Pa. 2014).

      To reiterate, I find it reasonable for this Court to rule prospectively that a

candidate may only designate his occupation or profession as “lawyer” on nomination

papers after he or she has graduated from law school, passed the bar exam, and is in

good standing as an active member of the Pennsylvania Bar. However, at the time

Candidate Beyer filed his nomination papers, neither a majority of this Court nor the

Commonwealth Court had ever made such an express declaration.              Notably, the

opinions the majority finds persuasive in support of its determination that Candidate

Beyer intentionally made a material misrepresentation are concurring opinions of

Former Chief Justice Castille in In re Rankin, 874 A.2d 1145 (Pa. 2005), and In re
Nomination Petition of Guzzardi, 99 A.3d 381 (Pa. 2014).         These cases, however,

involved election matters where the candidate was not removed from the ballot based

on any misrepresentation of the candidate’s occupation. Thus, in my view, they cannot

serve as affording candidates clear notice of what constitutes the occupation of “lawyer”

for purposes of the Election Code.

      In the instant case, the Commonwealth Court made a specific factual finding that

Candidate Beyer had no intent to deceive the electorate by listing his occupation as

“lawyer,” but rather believed that he was a lawyer because he had studied law and

graduated from law school. The Commonwealth Court further relied upon Candidate

Beyer’s candor in a newspaper interview, where he acknowledged readily that he was a

recent law school graduate who had not yet taken the bar exam. Absent intent to

deceive the electorate or a violation of a clear legal directive prohibiting him from

representing his occupation as a “lawyer” upon graduation from law school, I cannot join

the majority’s holding that Candidate Beyer committed a knowing and material

misrepresentation warranting the striking of his name from the ballot.




                                     [J-51-2014] - 2